DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1 and 9 are currently amended.  Claims 2 – 6 and 10 - 14 are original.  Claims 7, 8, 15 and 16 were previously presented.  Claims 17 - 20 are cancelled.  Claims 1 - 16 are allowed.
Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject
matter:
Regarding the claimed terms, the Examiner notes that a "general term must be
understood in the context in which the inventor presents it" In re Glaug 283 F.3d 1335,
1340, 62 USPQ2d 1151,1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret
the claimed terms as found on the specification of the instant application. Clearly almost
all the general terms in the claims may have multiple meanings. So where a claim term
"is susceptible to various meanings...the inventor's lexicography must prevail...." Id.
Using these definitions for the claims, the claimed invention was not reasonably found in
the prior art. Therefore cited prior art; however, does not anticipate or render obvious,
alone or in combination the claimed invention, as amended and/ or recited; for example,
“identify a user request for an operation, wherein the user request for the operation requires a funding account and validation of the account for processing, wherein the funding account has resources at a different entity not associated with the operation, wherein the different entity is a real-time payment network participating institution”.  Specifically, the best prior art identified during examination does not specifically teach a real-time payment network facilitating account verification via a payment network.  The prior art is known to facilitate external account validation via a proprietary network and/or secure public internet. This combination of features overcomes the prior art.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee.  Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/Nakia Leffall-Allen/           Examiner, Art Unit 3685                                                                                                                                                                                             

/PATRICK MCATEE/           Supervisory Patent Examiner, Art Unit 3685